190 F.2d 82
All RASCHID, alias Rudolph LaMarr, alias Oscar Sylvester Williams, Appellant,v.UNITED STATES of America, Appellee.
No. 12795.
United States Court of Appeals Ninth Circuit.
June 22, 1951.

Appeal from the United States District Court, Western District of Washington, Northern Division; John C. Bowen, Judge. Miller & Sinclair, Loren Miller and Harold J. Sinclair, all of Los Angeles, Cal. (Jacob Kalina, Seattle, Wash., of counsel), for appellant.
J. Charles Dennis, U. S. Atty., John E. Belcher, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before MATHEWS, STEPHENS and HEALY, Circuit Judges.
PER CURIAM.


1
Appellant, Ali Raschid, alias Rudolph LaMarr, alias Oscar Sylvester Williams, was indicted in two counts. Count 1 was based on 18 U.S.C.A. § 2423. It charged that appellant had knowingly persuaded, induced and enticed a woman or girl (Enola McMath) who had not attained her eighteenth birthday to go from Seattle, Washington, to Portland, Oregon, by common carrier, with intent that she be induced to engage in prostitution and debauchery. Count 2 was based on 18 U.S.C.A. § 2422. It charged that appellant had knowingly persuaded, induced and enticed a woman or girl (Beverly June Allen) to go from Seattle, Washington, to Portland, Oregon, with the intent on his part that she should engage in the practice of prostitution and debauchery, and had thereby knowingly caused her to be transported as a passenger upon the line and route of a common carrier in interstate commerce. Appellant was arraigned, pleaded not guilty, was tried, convicted and sentenced on both counts and has appealed. No error appearing, the judgment is affirmed.